Citation Nr: 0400590	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 032	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral 
trenchfoot.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  He served in the Republic of Vietnam from June 1969 to 
June 1970.  His military occupational specialty (MOS) was a 
light weapons infantryman and his decorations include the 
Combat Infantryman Badge (CIB) and Bronze Star Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of January, March, and July 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran is service-connected for PTSD, currently rated 50 
percent disabling, and for diabetes mellitus, rated 20 
percent disabling.  He has a combined rating of 60 percent.  
In the August 2003 written brief presentation, it was averred 
the veteran is unemployable.  The Board construes this to be 
an informal claim for a total disability rating based on 
individual unemployability due to the service-connected 
disabilities (TDIU).  But since this additional claim has not 
been adjudicated by the RO, much less denied and timely 
appealed to the Board, it is referred to the RO for 
appropriate development and consideration.

The Board will decide the claims for service connection for 
residuals of a back injury and for bilateral hearing loss.  
Whereas, unfortunately, the Board must remand the remaining 
claims for further development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims for residuals of a back injury and for 
bilateral hearing loss and apprised of whose ultimate 
responsibility, his or VA's, it was for obtaining the 
supporting evidence.  

2.  More than one year has elapsed since the RO informed the 
veteran of this.  

3.  There is no competent medical evidence of record 
indicating the veteran currently has a bilateral hearing loss 
or chronic pathology involving his back, as a residual of an 
injury while on active duty in the military.

CONCLUSIONS OF LAW

1.  The veteran does not currently have chronic back 
pathology that is a residual of a disease or injury incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2003).  

2.  The veteran does not currently have bilateral hearing 
loss that was incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.385 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law in November 
2000 and implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations essentially eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The veteran was notified of the VCAA in a March 2001 letter 
and requested to provide additional evidence supporting his 
claims within 60 days.  Thereafter, in a January 2002 letter 
his representative requested that VA outpatient treatment 
records be obtained from a VA mental health facility.  And 
these subsequently were obtained and associated with the 
other evidence in the claims file.  In May 2002, the RO again 
sent a letter attempting to assist the veteran in developing 
his claims.  That letter indicated, just as the earlier 
letter, that he had 60 days to respond.  Later that month, 
his representative responded stating there was no additional 
information or evidence to be obtained, so the 60-day 
allotted response time was waived.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day (in this 
case 60-day) period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this particular case, however, more than one year already 
has elapsed since the March 2001 VCAA notification letter; in 
fact, it has been more than two years since that letter was 
issued.  Also, more than one year has elapsed since even the 
RO's more recent letter in May 2002.  And after receiving 
that letter, the veteran (through his representative) 
specifically indicated that no additional information or 
evidence is forthcoming.  So they waived their right to 
further delay a decision in their appeal by waiting until the 
60-day window had expired.  They wanted the case considered 
based on the evidence already on file.  See, too, the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), authorizing VA to consider claims such 
as those at hand prior to expiration of the 1-year period 
following a VCAA notice.


All of the evidence cited by the veteran as relevant to his 
claims, if obtainable, was obtained.  This included his 
private clinical records dated from 1985 to 2001, as well as 
his VA outpatient treatment (VAOPT) records.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Further, although offered, 
the veteran declined his opportunity for a hearing to provide 
oral testimony in support of his claims.  Accordingly, no 
further development is required to comply with the VCAA or 
the implementing regulations.  

The Board will not request a medical nexus opinion in this 
case because there is no medical evidence suggesting the 
veteran even currently has the conditions alleged.  
38 U.S.C.A. § 5103A(d) (West 2002).  Obviously then, since he 
does not even have the conditions claimed there is no 
possibility of causally relating them to his service in the 
military.  Accordingly, he is not prejudiced by the Board 
deciding these claims without first remanding them to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

The service medical records (SMRs) reflect that the 
examination for service entrance in June 1968 was negative 
for a hearing loss.  Audiometric testing revealed the veteran 
had the following pure tone threshold losses, in decibels, at 
the frequencies indicated:  

	500		1000		2000		3000		4000	 
Right Ear	10		10		15		[Not tested]	0	
Left Ear	15		10		10		[Not tested]	0	

In an adjunct medical history questionnaire the veteran 
reported having or having had running ears.  

The veteran was hospitalized in July 1969 for two days for 
observation of a possible subclinical splenic rupture as a 
result of being injured while falling downhill.  Results of 
testing and examination were negative.  

The examination for service discharge in December 1970 was 
negative for a hearing loss.  Audiometric testing revealed 
the veteran had the following pure tone threshold losses, in 
decibels, at the frequencies indicated:  

	500		1000		2000		3000		4000	 
Right Ear	0		0		0		[Not tested]	0	
Left Ear	0		0		0		[Not tested]	0	

In an adjunct medical history questionnaire the veteran 
checked a space reporting that he had or had had running 
ears.  However, next to that notation was a handwritten 
notation of "No."  

Private clinical records covering the period from 1985 to 
2001 are negative for complaints of back pain and hearing 
loss.  In fact, in March 2000 it was reported that the 
veteran had no hearing loss or backache. 

VAOPT records are also negative for complaints of a hearing 
loss and back pain except that VA X-rays in June 2001 of the 
veteran's cervical spine revealed degenerative changes at the 
lower cervical levels.  

Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service. This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In the March 25, 2002, rating action, which granted service 
connection for PTSD, the RO conceded the veteran, had 
participated in combat in the Republic of Vietnam and the 
Board agrees with that finding.  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a claimant from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  38 U.S.C.A. § 1154(b) does not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

38 C.F.R. § 3.385 provides that: 

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The Board concedes the veteran was exposed, as contended, to 
acoustic trauma in combat.  However, despite any possible 
running/drainage of his ears during service, there still is 
no objective medical evidence indicating he currently has a 
hearing loss-much less one sufficient to satisfy the 
threshold minimum requirements of § 3.385.  Indeed, he has 
not even complained of a hearing loss since his discharge 
from service.

Likewise, the Board concedes the veteran injured his back 
during service and possibly while in combat.  But after two 
days of observation, it was clear there was no rupture of his 
spleen, as initially suspected.  Thereafter, both during his 
remaining military service and even during the many years 
since, there has been no competent medical evidence 
suggestive of a chronic disability as a residual of that 
injury in service.  While recent VA X-rays in June 2001 
revealed degenerative changes in his lower cervical spine, 
this is not in the area of the injury to his back.  The 
cervical segment of his spine (i.e., the neck region) is 
entirely different from the thoracic and lumbosacral segments 
of his spine, particularly the specific area of his spleen 
that was injured.



So, as it stands, there is no medical evidence of record 
indicating the veteran either currently has a bilateral 
hearing loss or chronic pathology referable to his back, 
as a residual of his injury in service.  This being the case, 
his claims must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.)  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C. § 1131 as also requiring the existence of a present 
disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).


ORDER

Service connection for residuals of a back injury is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

The veteran was hospitalized during military service in 
October 1969 for immersion foot, and when discharged it was 
noted that it had completely healed, except that he continued 
to have a rash on his buttocks for which he was to continue 
taking Tinnactin.  While post-service private clinical 
records dated in March 2000 indicate he had no complaint of 
leg swelling, his VAOPT records of February 1999 and February 
2000 indicate he underwent diabetic foot screenings.  Also, 
a January 2002 VAOPT indicates a computerized problem list 
was the source for an indication that he had onychomycosis.  



All blood pressure readings during service were within normal 
limits.  But private clinical records since service confirm 
the veteran has had hypertension since at least 1985.  There 
is no medical evidence, and it is not contended, that his 
hypertension was incurred in service or first manifested 
within one year after service.  However, it is contended that 
his hypertension is proximately due to or the result of his 
already service-connected PTSD.  See 38 C.F.R. § 3.310(a) 
discussing the concept of secondary service connection.  This 
theory of entitlement includes situations where the service-
connected condition has aggravated the non-service-connected 
condition, but compensation is only payable to the extent of 
chronic worsening of the non-service-connected condition 
above and beyond its existing level of impairment.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

While it is not specifically contended the hypertension is 
secondary to or aggravated by the also service-connected 
diabetes mellitus (as opposed to the PTSD), this also must be 
ruled out.  So a medical opinion is needed concerning this 
possibility.  38 U.S.C.A. § 5103A(d) (West 2002).  

As to the claim for an increased rating for the PTSD, the 
veteran's only post-service VA psychiatric examination was 
conducted in March 2002.  At that time the veteran's claims 
file was not available for review by the examiner.  The 
examiner stated that if it was made available, he would 
review the file and make an addendum to his examination 
report.  No such addendum was ever filed and, thus, it can 
only be concluded that the examiner never reviewed the claims 
file.  So another VA psychiatric examination is needed to 
determine the current severity of the PTSD, with 
consideration of the veteran's pertinent medical history so 
the opinion provided is well informed.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).



Accordingly, these claims are REMANDED to the RO for the 
following actions:  

1.  Schedule the veteran for an appropriate VA 
medical examination to determine whether he 
currently has bilateral trench foot and, if so, 
whether it is at least as likely as not related to 
his service in the military.  The examiner also 
should indicate, as an alternative, whether the 
trenchfoot at least as likely as not is otherwise 
proximately due to or the result of the already 
service-connected diabetes mellitus.  (Note:  this 
latter question includes indicating whether it is 
at least as likely as not that the service-
connected diabetes mellitus has chronically 
aggravated the trenchfoot and, if so, to what 
extent above and beyond the level of impairment 
existing prior to the aggravation.)  Please 
discuss the rationale of the opinion.  If one 
cannot be rendered, explain why this is not 
possible.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

2.  Also schedule the veteran for an appropriate 
VA medical examination to determine the etiology 
of his hypertension.  This includes determining 
whether this condition as likely as not 
is proximately due to or the result of his already 
service-connected PTSD or diabetes mellitus, or a 
combination of both.  This proximate cause would 
include if the service-connected PTSD and/or 
diabetes has chronically aggravated the 
hypertension, but only to the extent above and 
beyond the level of impairment existing prior to 
the aggravation.  Please discuss the rationale of 
the opinion.  If one cannot be rendered, explain 
why this is not possible.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

3.  As well, schedule the veteran for a VA 
psychiatric examination to assess the current 
severity of his service-connected PTSD.  
The claims folder is to be made available for this 
examination, too, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder when submitting the report of his or her 
evaluation.  All necessary testing should be done.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

Please specifically indicate how the symptoms 
attributable to the PTSD affect the veteran both 
occupationally and socially in terms of the 
applicable rating criteria.  This includes 
providing a Global Assessment of Functioning (GAF) 
score consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  And explain what 
the assigned score means.  Furthermore, indicate 
whether the veteran's service-connected 
disabilities, alone, preclude substantially 
gainful employment.  Discuss the rationale for the 
opinion.  

4.  Review the reports of the examinations to 
ensure they contain responses to the questions 
posed.  If not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claims for service 
connection for bilateral trenchfoot and 
hypertension, and for a rating higher than 50 
percent for the PTSD, in light of the additional 
evidence obtained.  

6.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also give them time to submit 
additional medical or other evidence in response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



